Citation Nr: 0406903	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-03 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus 
and left lumbar radiculopathy.  

2.  Entitlement to special monthly pension based on a need 
for regular aid and attendance or being housebound.  


REPRESENTATION

Veteran represented by:	Rafael Colón Flores, Attorney 
at law


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (the RO) which denied the veteran's claim for service 
connection for a back disability.  The veteran testified at a 
hearing at the RO in January 1998 in connection with his 
appeal.  

The veteran has also appealed an October 2001 RO rating 
decision which denied his claim for special monthly pension.  
Although the RO did not certify an appeal as to this issue, 
the jurisdictional prerequisites for Board review have been 
satisfied as to the matter, including the veteran's filing of 
a timely notice of disagreement and substantive appeal, and 
the issue is properly before the Board at the present time.  
See 38 C.F.R. § 19.35 (2002) [a VA Form 8, certification of 
appeal, is issued for administrative purposes only and does 
not serve to confer or deprive the Board of jurisdiction over 
an issue].  This issue will be discussed in the remand 
section of this decision.  That issue is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  A back disability was not manifest during service or 
until many years after the veteran's separation from service.  

2.  The record does not contain competent medical evidence 
that the veteran's currently diagnosed back disability is 
related to his military service.  




CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine with herniated 
nucleus pulposus and left lumbar radiculopathy was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a lumbar spine disability.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters and 
then move on to analysis of the claim and a decision.

Preliminary matter -- the VCAA 

The following discussion of the VCAA applies only to the 
appeal for service connection for a back disability.  

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, the VCAA 
appears to be applicable in the present case because the 
claim remains in a pending status before the Board.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The former statutory concept of a well grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA. The current standard of review for all claims is as 
follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The May 1997 RO decision which forms the original basis for 
this appeal applied the then-current well groundedness 
standard.  However, in a February 1999 Supplemental Statement 
of the Case the RO readjudicated the claim on its merits.  
Thus, any deficiency in application of the standard of review 
has been rectified. 

Notice

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  See 
38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statements of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claim for service connection for a back disorder.  
In addition, and crucially, in June 2003 the RO sent the 
veteran a letter to provide information required by the new 
law.  The letter and its attachments discussed the need for 
medical evidence showing treatment for a back disorder during 
service and explained what the evidence must show in order 
for service connection to be granted.  The letter made it 
clear that the veteran was free to submit evidence on his own 
but that VA would obtain it for him if he identified the 
provider(s) and signed release forms, which were enclosed.  
This document served to put the veteran substantially on 
notice of the requirements of the law, the evidence needed to 
support his claim, and the information he must supply to 
permit VA assistance in developing the claim.  

The Board would note that the June 2003 letter was not 
legally sufficient under the statutory requirements then in 
effect, since it specified a 30-day reply period and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003, which was made effective retroactively to November 9, 
2000, the effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108--183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

Duty to assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence as to the 
service connection claim has been developed to the extent 
possible.  The veteran has been given an opportunity to 
submit medical evidence to support his claim and has done so.  
All known VA medical records have been obtained.  In 
September 1996, the veteran underwent a VA examination in 
connection with this claim.  To the extent that the Board can 
ascertain, there is no additional VA or private evidence that 
might be obtained to substantiate the claim.  

The Board has given thought to whether a medical nexus 
opinion is necessary. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as explained below the outcome of this claim hinges 
on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
the etiology of the veteran's claimed back disability would 
in essence place the examining physician in the role of a 
fact finder. This is the Board's responsibility. In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed back disability and his military service 
would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis. The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  
He has been accorded a personal hearing, and he has been 
represented by an attorney.

Relevant law and regulations

Service connection - in general

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Notwithstanding the above, service connection may also be 
granted for a disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  38 C.F.R. § 3.303(b) 
(2003).

Factual background

The evidence of record includes the veteran's service 
department medical records, which contain no reference to 
complaints or findings of a back injury or back disorder.  On 
examination for separation from service, the spine was 
reported to be normal.  

The veteran filed an original claim for service-connected 
disability benefits in July 1958, shortly after he left 
service in February 1958.  The only disorder for which he 
sought service connection was a hernia; he made no reference 
to back problems.  

There are no pertinent medical records for many years after 
service.  

VA outpatient treatment records dated from October 1995 show 
treatment for degenerative disease of the spine.  At a VA 
orthopedic examination in September 1996, a diagnosis of 
diffuse chronic degenerative joint disease of the lumbar 
spine with a left L3-L4 herniated disc with left S1 
radiculopathy was recorded.  Arthritis has also been 
reported.  

In support of his claim for service connection for a back 
disorder, received in January 1997, the veteran submitted a 
number of private medical records dated from 1997, including 
statements from treating physicians and reports of CT scans, 
MRI scans, nerve conduction studies and electromyelography 
showing that he has degenerative joint disease of the 
lumbosacral spine with radiculopathy into the lower 
extremities.  One of his physicians, Dr. E., reported in 
October 2000 that the veteran underwent lumbar decompression 
and fusion of the lumbosacral spine in March 1999.  

At his January 1998 hearing the veteran testified that his 
back problems began in service in mid-1954 when he sustained 
an injury while lifting luggage in preparation for shipping 
out to the Mediterranean.  He related that at each landing he 
had to crawl down ropes and experienced intense pain.  He 
stated that he had gone on sick call and been given APC 
tablets with which he continued to self medicate himself 
throughout service.  In 1957 or 1958 he had seen by a Navy 
physician, Dr. L., who had given him a strap for his back.  
After service he continued to have back pain which had 
worsened in about 1989 or 1990.  He stated that he had not 
sought medical attention for his back until sometime in about 
1993 to 1995.  

The veteran and his attorney have submitted no more recent 
evidence or argument, despite the June 2003 VCAA letter.

Analysis  

To establish service connection for a disability, the 
evidence must show the existence of a current disability, the 
existence of a disease or injury in service, and a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

It is undisputed that the veteran has a current low back 
disability, thus satisfying Hickson element (1).

With respect to Hickson element (2), in-service incurrence of 
disease or injury, 
The only evidence in the veteran's favor is his own recent 
statements, made in connection with his claim for VA 
compensation benefits.  However, his current allegations 
conflict with the utterly negative service medical records.  
Moreover, 
if an injury had occurred in service and chronic back 
problems had ensued, it is reasonable to assume that he would 
have referred to such disability on his original July 1958 
claim for VA benefits, which was received only five months 
after separation.  Instead, a period of almost 40 years 
elapsed before the veteran contacted VA seeking benefits.

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
The Board has considered the statements and hearing testimony 
provided by the veteran concerning in-service back injury and 
subsequent back problems.  Against that testimony is the 
negative service and post-service medical records spanning 
decades, as well as the veteran's silence in connection with 
his initial claim of entitlement to VA benefits in 1958 . The 
earliest objective medical evidence of record which reflects 
that the veteran was treated for back injury problems dates 
from the 1990s.  The Board finds the veteran's statements, 
made in connection with his claim for monetary benefits from 
the government, to be of relatively little probative value.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The Board also specifically observes at this point that 
because arthritis of the back was not identified until many 
years after service, the statutory presumption of in-service 
incurrence thereof is not applicable in this case.  See 
38 C.F.R. §§ 3.307, 3.309. 

In summary, the Board believes that a preponderance of the 
evidence is against the veteran's claim with respect to the 
second Hickson element.  The claim fails on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, the Board will address the remaining  Hickson 
element, medical nexus.

Even if the Board assumes arguendo that the veteran's 
accounts of a back injury in service are credible, there is 
no competent evidence of a medical nexus between the current 
disability and such injury.  The clinical evidence of a 
chronic back disorder begins in the early 1990s, and the 
veteran admits that he did not seek medical treatment for his 
back until then, nearly 40 years after separation.  The Court 
has held that a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim.  
See Shaw v. Principi, 3 Vet. App. 365 (1992).  

To the extent that the veteran himself is attempting to 
establish a medical nexus through his own statements, it is 
now well-established that as a lay person without medical 
training, he is not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

It appears that the veteran may be contending that a nexus 
exists between his military service and the current back 
disability because he has allegedly experienced back symptoms 
continually after service. The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above,  
relating to continuity of symptomatology.  However, the 
veteran's recent statements concerning continuous back 
symptomatology are outweighed by the utterly negative medical 
records for decades after service.  See Cartright and Curry, 
both supra.  Moreover, even if one accepts for the sake of 
argument that there was continuous symptomatology after 
service (and the Board does not), supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran's postservice back disability was incurred in 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine with herniated nucleus pulposus and left lumbar 
radiculopathy is denied.  



REMAND

The record shows that the RO has not adequately referenced or 
discussed the VCAA in developing and adjudicating the 
veteran's appeal for entitlement to special monthly pension.  
Under the VCAA, as interpreted by Quartuccio, VA must notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  VA must also advise a claimant which evidence the 
claimant must supply and which evidence the VA will obtain on 
his or her behalf.  
Although a July 2001 letter satisfied some of the notice 
requirements of the VCAA, it did not fully explain or comply 
with the requirements of the new law, particularly as to the 
division of responsibilities between VA and the veteran in 
obtaining evidence.  Nor did the letter indicate the extent 
to which the VCAA had or had not been satisfied.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the  United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b). Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  It would 
be contrary to the law and potentially prejudicial to the 
veteran for the Board to issue a decision before the VCAA has 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board must remand this issue 
because the record does not show that he was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.

Accordingly, the issue of entitlement to special monthly 
pension is remanded to the Veterans Benefits Administration 
(VBA) for the following actions:  

1.  VBA should ensure that all 
notification and development actions 
required to satisfy the VCAA are 
undertaken.  

2.  VBA should then readjudicate the 
claim for special monthly pension.  If 
the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be allowed 
a reasonable period of time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



